Citation Nr: 1027116	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  05-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
II.  

2.  Entitlement to service connection for residuals of a left 
lower extremity injury, to include multiple stress fractures or a 
left knee strain.  

3.  Entitlement to service connection for Meniere's syndrome with 
tinnitus.  

4.  Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss, prior to June 18, 2009, and rating in 
excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to July 
1974.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Milwaukee, Wisconsin, VA 
Regional Office (RO).  

This case has previously come before the Board.  In December 
2007, the matters were remanded to the AOJ for additional 
development.  The case has been returned to the Board for further 
appellate review.  

The Board has rephrased the issue pertaining to the residuals of 
a left lower extremity injury in the best interest of the 
Veteran.  In light of the grant herein for left knee strain, 
there has been no prejudice to the appellant.  

In addition, as reflected in the June 2009 VA examination report, 
the Veteran has Meniere's syndrome with tinnitus.  Thus, the 
issue in regard to Meniere's syndrome has been rephrased to that 
effect.  In light of the grant herein, there has been no 
prejudice to the appellant.  

The Board notes that service connection for bilateral hearing 
loss was granted in a February 2004 rating decision, and in June 
2009, the evaluation was increased to 10 percent, from June 18, 
2009.  Since the increase to 10 percent from June 18, 2009 does 
not constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).

The issue of entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss, prior to June 18, 2009, and 
rating in excess of 10 percent thereafter being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam and was not exposed to 
Agent Orange during service.  

2.  Diabetes mellitus type II was not manifested during service 
or within the initial post service year, and the competent and 
probative evidence does not establish that diabetes mellitus type 
II is attributable to service.  

3.  Left knee strain is attributable to service.  

4.  There is competent evidence tending to establish that 
Meniere's syndrome with tinnitus is associated with service-
connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred or aggravated in 
active service, and may not be presumed to have been incurred 
during such service, and is not due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2009).

2.  Left knee strain was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304.  

3.  Meniere's syndrome with tinnitus is related to service-
connected bilateral hearing loss.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must request that the claimant 
provide any evidence in his possession that pertains to the claim 
based upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claims.  The February 2008 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the notice 
to the claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice 
had been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, and 
found that the error was harmless, as the Board has done in this 
case).  

If any notice deficiency is present in this case, the Board finds 
that the presumption of prejudice on VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
claimant over the course of this appeal, the claimant clearly has 
actual knowledge of the evidence the claimant is required to 
submit in this case; and (2) based on the claimant's contentions 
as well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  In 
order for the Court to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, despite 
the error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The claimant was also 
afforded VA examinations in May 2006 and June 2009.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in May 2008.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).



I.  Diabetes Mellitus, Type II

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with service 
in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection for diabetes 
mellitus may be granted if manifest within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, a claim may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of the date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the Court, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be established on the basis of § 3.303(b) if the 
condition observed during service or any applicable presumption 
period still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Chronic leukocytic leukemia was added to this list of presumptive 
diseases in October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  
AL Amyloidosis was recently added to the list of presumptive 
diseases.  74 Fed. Reg. 21258 (May 7, 2009).

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be established on 
a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a 
veteran from establishing service connection with proof of actual 
direct causation).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The appellant asserts entitlement to service connection for 
diabetes mellitus type II, to include as a result of Agent Orange 
exposure.  Having considered the evidence, the Board finds that 
service connection for diabetes mellitus type II is not 
warranted.  

Initially, the Board notes that service medical records are 
negative for a diagnosis of diabetes mellitus type II.  The July 
1974 separation examination report shows that that the endocrine 
system was normal and sugar was negative.  

A determination as to whether the appellant has current 
disability related to service requires competent evidence.  The 
appellant is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  Competence and credibility are to be 
distinguished.  

The Board notes that while an October 1979 record reflects the 
appellant's report of having served in Vietnam between 1972 and 
1973, his DD Form 214 shows no foreign or overseas service, and 
in February 2004, the service department verified that the 
appellant was never stationed overseas.  Thus, the probative and 
reliable evidence establishes that the Veteran did not serve in 
Vietnam, and thus, the presumptive regulations regarding exposure 
to herbicide exposure are not applicable in this case.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

In addition, while the appellant asserted, in September 2003, 
that he has diabetes mellitus type II related to having loaded 
vessels containing herbicides on to trucks to be shipped overseas 
during service, as noted, the service department specifically 
determined that there was no evidence of exposure to Agent Orange 
during service, and the competent and probative evidence does not 
establish that the appellant has diabetes mellitus type II 
related to service.  

The Board notes that there is positive and negative evidence.  
When faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of each of the 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The 
Board must account for evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to the 
evidence, the Board also considers factors such as the health 
care provider's knowledge and skill in analyzing the medical 
data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board notes that the Veteran's DD Form 214 reflects that he 
was stationed at a submarine base and his military occupational 
specialty (MOS) was antitank assault man, and a December 1973 
service treatment record reflects a nervous condition.  In 
addition, a private opinion, received in August 2002, notes that 
the state of security on the submarine base was always on high 
alert because of the nuclear submarine porting, and that the 
Veteran had used alcohol/drugs to offset the stress of such, 
triggering the onset of diabetes.  In this case, the Board finds 
the private opinion to be of diminished probative value, if any.  

The Board recognizes that a private examiner's opinion cannot be 
rejected solely because it is based upon a history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  Moreover, the Court has held that a claims file review, 
as it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not describe 
review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App  295 (2008).  The critical question is whether the medical 
opinion is credible in light of all the evidence.  

As noted in the Board's January 2007 remand, and despite the 
appellant having ample time to have done so, the August 2002 
private examiner's credentials are not associated with the 
opinion, and therefore, the Board is unable to discern if the 
examiner is competent to render a medical opinion.  Further 
diminishing the probative value of the opinion relating diabetes 
mellitus to in-service stress is the initial evidence of diabetes 
mellitus is in the 1990s, decades after service.  A significant 
lapse in time between service and post-service medical treatment 
may be considered as part of the analysis of a service connection 
claim and weighs against the claim in this case.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  The 
Board notes that 1974 separation examination report shows that 
psychiatric examination was normal.  

Against this background is the June 2009 VA examiner's opinion to 
the effect that the appellant's diabetes mellitus type II was not 
manifest in service and is not related to service.  The examiner 
noted that service treatment records are negative for a diagnosis 
of diabetes mellitus type II, that the initial diagnosis of 
diabetes mellitus type II was in the 1990s, many years after 
service, and that stress was not known to cause diabetes mellitus 
type II, adding that no symptoms of diabetes mellitus were 
identified.  The competent and probative evidence does not 
establish that diabetes mellitus type II is related to service.  

In this case, the Board has accorded more probative value to the 
competent VA medical opinion.  The examiner reviewed the claims 
file and a complete rationale was provided for the opinion based 
on objective findings, reliable principles, and sound reasoning.  
In addition, the opinion is consistent with the contemporaneous 
evidence.  

In sum, the evidence establishes that the Veteran did not serve 
in Vietnam and was not exposed to Agent Orange at any time during 
service, diabetes mellitus was not diagnosed during service or 
within the initial post-service year, and the competent and 
probative evidence does not establish that diabetes mellitus type 
II is related to service.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.  

II.  Left Knee Strain 

Essentially, the appellant asserts that he has symptoms in the 
left lower extremity, to include pain and functional impairment, 
due to in-service injury.  Having considered the evidence, the 
Board finds that service connection for left knee strain is 
warranted.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular injury or disease resulting in a current 
disability was incurred in or aggravated coincident with service 
in the Armed Forces.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a) (2009).  
Initially, the Board notes that while the July 1972 service 
entrance examination report notes genu varus, mild, of the lower 
extremities, a left knee disability was not noted and the Veteran 
is entitled to the presumption of sound condition at service 
entrance in regard to the left knee.  In addition, service 
treatment records reflect that the Veteran sustained a stress 
fracture of the left distal femur during boot camp, and 
thereafter had left knee strain.  

The June 2009 VA examiner stated that it is at least as likely as 
not that the appellant's current complaints are attributable to 
the in-service left knee strain.  Thus, there is competent 
evidence tending to establish that the Veteran's symptoms in the 
lower left extremity, to include pain, are related to in-service 
injury, and a finding in favor of service connection for left 
knee strain is supportable.  

The Board notes that while a private opinion, received in August 
2002 attributes the appellant's complaints to the in-service 
stress fracture noting that the fracture had never fully healed, 
service treatment records, dated in November 1972 and December 
1972, state that the fracture of the left distal femur was 
healing, and at separation in July 1974, the lower extremities 
were normal.  The Board notes that a September 1978 private 
record shows that the lower extremities were normal, a June 1985 
record indicates that strength in the lower extremities was 
normal, complaints in January 1989 pertained to thigh cramping 
versus muscle spasm, and the assessment in June 1991 was 
questionable muscle sprain of the biceps femoris.  In addition, 
the June 2009 VA examiner specifically stated that the left femur 
stress fracture was healed and that x-ray examination of the left 
femur was noted to be normal, adding that a femur stress fracture 
does not cause shin splints.  

The Board notes that while the private opinion is inconsistent 
with the contemporaneous records, and neither the examiner's 
credentials nor any clinical data is associated with the opinion, 
the Board finds the VA opinion to be adequate for a finding in 
favor of service connection for left knee strain.  

The evidence is in favor of entitlement to service connection for 
left knee strain.  Consequently, the benefits sought on appeal 
are granted.  

III.  Meniere's Syndrome with Tinnitus

The Veteran asserts entitlement to service connection for 
Meniere's syndrome with tinnitus.  Having considered the 
evidence, the Board finds that service connection is warranted.  

The June 2009 VA examiner concluded that the appellant's tinnitus 
is due to service-connected hearing loss, and occurred in 
conjunction with episodic Meniere's syndrome events, with 
symptoms to include fluctuating dizziness.  Disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  

In this case, there is competent evidence tending to establish 
that Meniere's syndrome with tinnitus is secondary to service-
connected bilateral hearing loss.  Thus, service connection for 
Meniere's syndrome with tinnitus is granted.  

The evidence is in favor of service connection for Meniere's 
syndrome with tinnitus.  Consequently, the benefits sought on 
appeal are granted.  


ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for left knee strain is granted.  

Service connection for Meniere's syndrome with tinnitus is 
granted.


REMAND

The Board notes that the appellant has appealed an initial 0 
percent disability evaluation assigned for bilateral hearing loss 
under Diagnostic Code 6100.  In a June 2009 rating decision, the 
evaluation was increased to 10 percent, from June 18, 2009, under 
Diagnostic Code 6100.  Thus, the AOJ has assigned staged ratings 
in regard to evaluation of service-connected bilateral hearing 
loss, that is, different evaluations for different periods, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999); see also, Hart v. Mansfield, 25 Vet. App. 505 (2007).  

In addition, service connection has herein been granted for 
Meniere's syndrome with tinnitus and the evaluation of service-
connected bilateral hearing loss is inextricably intertwined with 
the evaluation of Meniere's syndrome with tinnitus.  In that 
regard, Diagnostic Code 6205 notes that Meniere's syndrome may be 
rated either under the criteria contained therein or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a total disability rating based on 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  The record 
reflects that the appellant is incarcerated and unemployed.  

Accordingly, the case is REMANDED for the following action:

1.  Following implementation of the grant of 
service connection for Meniere's syndrome 
with tinnitus, the AOJ should schedule the 
appellant for a VA examination to determine 
the degree of impairment due to service-
connected bilateral hearing loss and 
associated with Meniere's syndrome with 
tinnitus.  The AOJ should request that the 
examiner provide an opinion in that regard, 
to include an opinion as to any impact on 
employability and any functional impairment.  
If an increase in the degree of impairment is 
identified during the relevant period, the 
date of any increase should be reported, to 
the extent possible.  A complete rationale 
should accompany any opinion provided.  

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
opinions for adequacy and review all 
development for compliance with this remand, 
and any further development in that regard 
should be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


